Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Currently, Claims 14-16 are pending.  Claims 14-16 are examined on the merits.  
  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/6, 2020, Jan. 28, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  The foreign references can be found in Application No. 15/118132.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Minamisawa et al. (2014, Food & Function, The functional evaluation of waste yuzu (citrus junos) seeds, issue 2, pages 1-19) in view of Manners et al. (US 2006/0116509 A1), Ozaki et al.( from IDS, 1991, Limonoid Glucosides in Citrus Seeds, Argicultural And Biological Chemistry, 55:1, 137-141) and Sulaiman et al. (2017, Chemical Central Journal, 11:54, pages 1-11).
.
Minamisawa et al. teaches a method of producing yuzu seed extract by pulverizing, the seeds, extracting in ethanol in room temperature (page 4, Sample Preparation) to obtain obacunone and nomilin content (page 8, Chart, Yuzu).  Room temperature is about 25 degree C.
However, Minamisawa et al. does not teach heating Yuzu seeds at 100 degree C for 720 min or more, diameter of a particle size of 1 mm or less, at least 0.300 ratio between obacunone content to nomilin content.
Manners et al. teaches a method of grinding citrus seeds to reduce the particle size of the material to about 1 mm [0049].  
Ozaki et al. teaches ratio of obacunone to nomilin is 0.86 to 2.01, 0.45 to 0.42 (Tabel 1), which are more than 0.300.  Therefore, the limitation of Claim 16 is met.
Sulaiman et al. teaches extraction time, extraction temperatures and solvent ratios for ethanol in extraction polyphenols can be optimized (page 7,  Effects of 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to grind the yuzu seeds to about 1 mm or less because Minamisawa et al teach to pulverize yuzu seeds as a part of the process to extract compounds from the pulverized seeds and Manners et al. teaches that it is within the ordinary skill in the art to grind citrus seeds to reduce the particle size of the material to about 1 mm [0049].  One would have been motivated to make seed particle size small for the expected benefit of extracting chemicals with solvents by increasing the surface area of the seed powder, exposing more of the seed powder to solvent during extraction, increasing efficiency of extraction.  Absent evidence to the contrary, there would have been a reasonable expectation of success in making the claimed invention from the combined teachings of the cited references. 
Regarding that the extract made obvious by the combination of the cited references is for any of lowering a blood glucose level, etc, the extract made by the method of extracting made obvious by the cited references would be the same sort of extract, ethanol extract of the seeds, and thus would have the same usefulness.
The references also do not specifically teach performing the process in the time span and temperature range claimed by applicant for heating the seeds.  Minamisawa et al. teaches a method isolating yuzu seed by pulverizing, the seeds, extracting in ethanol in room temperature (page 4, Sample Preparation)). Room temperature is about 25 degree C.  Sulaiman et al. teaches extraction time, extraction temperatures and solvent ratios for ethanol in extraction polyphenols can be optimized (page 7,  Effects of 

Conclusion
	No claim is allowed.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERYNE CHEN whose telephone number is (571)272-9947.  The examiner can normally be reached on Monday-Friday 9-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Catheryne Chen                                              Examiner Art Unit 1655


/TERRY A MCKELVEY/Supervisory Patent Examiner, Art Unit 1655